UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1819


JAMES JOSEPH OWENS-EL,

                    Plaintiff - Appellant,

             v.


MAGGIE CHOU; KEVIN RANDALL; LETTA REID-TRAGDON; RENATA
STOKES; PAUL O’CONNOR; MACK ABADUDO; JUDITH TOM LIN; STATE
OF MARYLAND; COUNCILMAN ERIC COSTELLO; JOHN DOE NO. ONE;
UNITED STATES OF AMERICA; JOHN DOE NO. 2; UNKNOWN JUDGE; MR.
KEITH; MR. HEINZ,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen Lipton Hollander, Senior District Judge. (1:21-cv-00675-ELH)


Submitted: February 17, 2022                                 Decided: February 22, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Joseph Owens-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Joseph Owens-El appeals the district court’s order dismissing his civil action

for failure to state a claim. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Owens-El v. Chou, No.

1:21-cv-00675-ELH (D. Md. May 24, 2021). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2